Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of the claimed “computer-readable storage medium”, consistent with a conclusion reached by one skilled in the art based on both the specification disclosure and the state-of-the-art, is that the full scope covers non-statutory “signal” embodiments.  In this case, the specification defines the “machine readable storage medium” as possibly implemented as non-transitory (Applicant PGPUB [0096]) however does not exclude other potential implementations.  The state-of-the-art at the time the invention was made included signals, carrier waves and other wireless communication modalities (e.g., RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code.  Thus, the full scope of the claim covers "signals" and their equivalents, which are non-statutory per se. (In re Nuijten).   The examiner suggests clarifying the claim to exclude non-statutory signal embodiments, such as (but not limited to) by reciting a "non-transitory machine readable storage medium”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1-2, 10-12, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (“Perceptual Adversarial Networks for Image-to-Image Transformation”, IEEE 2018) in view of ImageProcessing.com (https://www.imageeprocessing.com/2017/07/image-classification-black-and-white.html),

ALTERNATIVELY in view of Bossu (“Rain or Snow Detection in Image Sequences Through Use of a Histogram of Orientation of Streaks”, IJCV 2011)
	ALTERNATIVELY in view of Kokaram (“Detection of Missing Data in Image Sequences”, IEEE 1995)

As for claims 1, 11, 16, Wang teaches
At least one machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to
	a first geometric pattern [that does not conform to a desired design]  (Fig 2, Input images x:  images that need correction, such as colorization Fig 9, in-painting of missing areas Fig 7, or snow streak removal Fig 3, Fig 6)
	a second geometric pattern [that does conform to a desired design]  (Fig 2 Ground Truth y, also Fig 9, 7, 3, images that server as examples of desired images – e.g. colored, in-painted, or noise-filtered)
	morph the first geometric pattern (Fig 2 Input Images x) based on the second geometric pattern (p 4070 right col par below eq (6), transformation network is in part trained based on the Ground-Truth images) to generate a morphed geometric pattern (Transformed T(x)), wherein the morphed geometric pattern passes the design rule check (Fig 2 Discriminative network, image is decided to pass as True or Fake – evaluating whether the transformation successfully produces the desired result image, e.g. colored, in-painted or noise filtered, Fig 9, 7, 3);  and 
	replace the first geometric pattern with the morphed geometric pattern (Fig 1, producing an enhanced image from a source image can be understood as “replacing the source image with the enhanced image”)
Wang does not specifically teach, ImageProcessing.com however teaches
	identify a first geometric pattern that failed a design rule check;  (pg 5 an image may be classified as black/white; this is equivalent to “failing a check” if a color image is desired)  
	identify a second geometric pattern that passed the design rule check;  (pg 5 another image may be classified as High Color; this is equivalent to “passing a check” if a color image is desired)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the image enhancement method of Wang by including the color or non-color image classification as taught by ImageProcessing.com, as both pertain to automating evaluation of images.  The suggestion/motivation for doing so would have been to automatically create a ground-truth and test sets from a random set of images, where the ground-truth set comprises examples of desired (e.g. colored) images, and the test set comprises images that need to be enhanced (e.g. black/white images).

For classifying images as containing snow/rain streaks, above claims are analogously rejected over Wang in view of Bossu, Fig 1, teaches detecting snow/rain streaks in images. 
For classifying images as containing missing areas that require in-painting, above claims are analogously rejected over Wang in view of Kokaram, abstract, Fig 6-12, detecting missing areas in images that need filling/in-painting.

 
As for claims 2, 12, 17, the combination of Wang and ImageProcessing/Bossu/Kokaram teaches
	identify a first plurality of geometric patterns that passed the design rule check (Fig 2 multiple Ground Truth images);  and 
	morph the first geometric pattern into a first plurality of morphed geometric patterns, wherein each of the morphed geometric patterns is based on the first geometric pattern and a respective one of the first plurality of morphed geometric patterns (the network can be trained on multiple sets of Ground Truth images, each thus trained network would yield different transformation results from the same inputs) 


As for claim 20, the combination of Wang and ImageProcessing/Bossu/Kokaram does not teach
	one or more of a battery communicatively coupled to the processor, a display communicatively coupled to the processor, or a network interface communicatively coupled to the processor 
However Examiner takes Official Notice that using an architecture including components such as a processor, a display or a network interface would be exceedingly common before the effective filing date of the claimed invention.  The motivation to do so would have been, to enable an operator to view results of the process (on a display), or download data for processing from a remote server or to transmit results to a remote client (via a network interface), etc.


B.	Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and ImageProcessing/Bossu/Kokaram in view of Artwork.com (https://www.artwork.com/plot_ser/legal.htm , available versions 2011-2017)

As for claim 10, the combination of Wang and ImageProcessing/Bossu/Kokaram does not teach
	the first geometric pattern is a pattern defined by a portion of a layout database file for a semiconductor chip (Artwork.com, 1st par, Figures, teach image files of semiconductor layouts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the image enhancement method of Wang and ImageProcessing.com/Bossu/Kokaram by including images of semiconductor layouts as taught by Artwork.com, as all pertain to the art of image processing.  The suggestion/motivation for doing so would have been to apply automatic correction to various types of images including those of semiconductor layouts.


Allowable Subject Matter


Claims 3-9, 13-15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the USC 101 rejection above as applicable.

The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 
	a) claims 3, 13 and 18 recite identifying the first plurality of geometric patterns as a subset of a second plurality that passed the design rule check, based on similarities between the first plurality of geometric patterns and the first geometric pattern.   Claims 4-5 depend on claim 3 and also include the said limitation.
	b) claim 6, 14 and 19 recites identifying a subset of the first plurality of morphed geometric patterns to present for a selection, wherein the identification of the subset is based on relative similarities between the first geometric pattern and each of the first plurality of morphed geometric patterns. Claims 7-9 and 15 depend on claims 6, 14 or 19 respectively.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669